TtjkNEY, J.,
dissenting.
I am of opinion it was clearly the intention of the testator to give to the wife a life estate, with a power of disposition at her death, and if she failed to exercise the power, the estate to go to his next of kin.
Public policy demands that less technicality shall obtain in the construction of wills than in any other instrument, and yet more of it prevails.
Courts should not be held to an adhefance to strained or technical construction because pre-decisions have either established or followed them, but ought to determine the intention of the testator, in each particular instance, upon the peculiar phraseology of the will before them, remembering that the draftsmen of wills are most generally unprofessional men, neighbors or friends of the testator in whose honesty and common sense he has confidence, without regard to professional experience or technical proficiency, who speaks in his own language peculiar to ordinary men, and having an ordinary meaning,- and always intended to express such intention as ordinary men will naturally understand it to express.
Testing the clause in question by this rule, it is clear to my mind the testator, for good reasons to *192himself, meant to place it in the power of the wife through the instrumentality of property as her weapon, to- command not only a support for life, but also at the same time respect and kind treatment from those who would be around her. There may have been rebellious and refractory children, grand children or step childred, a selfish next of kin, who could only be kept to their duty to the widow by the love and hope of gain. I use this illustration as one of many reasons why a testator might -devise and bequeath as this one has doné.
This purpose, or a similar one, being so far accomplished, it is natural the testator should look not only to the probability that the wife knowing his wishes would execute the power in favor of his next of kin should they deserve it, or she failing to dispose of the estate at all, it would, by the law, go to them.
The terms of the clause indicate strength of mutual confidence between husband and wife, and a willingness on the part of the husband that the wife may enjoy his estate, not only materially while she lives after him, but by it command reverence and respect, without absolute disinheritance to his own blood.
It seems to me that many of the constructions given in the books would, if the testator could be reached, startle him by presenting to him an intention in the disposition of his property that had never entered into his mind while living.
One of the greatest troubles given to this court as now constituted, has grown out of the effort to con*193strue the wills of judges and lawyers, where they have attempted to comply with judicial constructions. The more they have seemed to try to make plain, by the light of adjudication, the more they have clouded their purposes. The decisions in questions of construction of wills is nothing more nor less than their construction of former constructions. Each lawyer and judge has his own peculiar views of the meaning of court opinions, hence the trouble of arriving at their meaning ¿n wills.